Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/26/2019.     
Claims 1-16 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 8 refers “the exposed surface has an annular shape”.
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 refers “an exposed portion” such that “wherein an exposed portion having an exposed surface that is exposed from the resin mold is formed on a first opening end of the insertion hole, and the exposed portion is positioned between the stator core and the resin mold”.   Sad “an exposed portion” is vague and indefinite.  It is undefined where it is belonged.  Refer EP search report in IDS on 9/3/2020.   
(1) an exposed portion having an exposed surface that is exposed from the resin mold. 
(2) an exposed portion is formed on a first opening end of the insertion hole. 
(3) the exposed portion is positioned between the stator core and the resin mold. 
Per (3), the exposed portion is not either the stator core or the resin mold.   However, one assumption is a portion of an excitation part (second segment core 12 which is an excitation part of stator core 10).  However, the excitation part is a stator core (as a part) since “a stator core having an excitation part that is inserted into the insertion hole”.  This conflicts with item (3) above.  Hence, not clear to be the exposed portion.        
Claim 8 refers “the exposed surface has an annular shape”.  “annular shape” means a ring shape.  Specification recites [0040] in this exemplary embodiment, exposed surface 33a has an annular shape as in Figs. 7-8.  Only a portion of 33 is exposed from resin mold 60 in Figs. 7-8, and the exposed surface 33a is not a true annular shape, i.e., a ring shape.   It is vague and indefinite what said “annular shape” meant by.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by SASAKI et al (WO 2011111317 A2, IDS).    
As for claim 1, SASAKI discloses a motor comprising: 
a bobbin (14, Fig. 4A) having an insertion hole (for core 1d inserted); 
a coil (15) wound around the bobbin (paragraph 6, in particular page 5, lines
4-5); 
a stator core (1) having an excitation part (1d) that is inserted into the insertion hole (Fig. 1 or 4A}; 
a rotor (“rotor”, abstract, etc.) (refer connected to 2 in Fig. 1, 102 in Fig. 5) disposed rotatably with respect to the stator core; and 
a resin mold covering the bobbin, the coil, and the stator core (Fig. 1, ref. nr. 4a, page 3, lines 11-14), 
wherein an exposed portion having an exposed surface that is exposed from the resin mold is formed on a first opening end of the insertion hole, and the exposed portion is positioned between the stator core and the resin mold (see rejection under 112. For purpose of examination, it is interpreted with any one of elements listed in the 112 rejection; e.g., Fig. 1; paragraph 6, in particular page 3, lines 11-14: Since the resin molded body covers a part of the l-shaped core, the uncovered part of the I-shaped core which is positioned between the I-shaped core and the resin molded body corresponds to the exposed portion). 

As for claim 2, SASAKI discloses the motor according to claim 1, wherein a recess that is recessed from a surface of the resin mold is formed in the exposed portion (see Fig. 4A for round recess on 1d).  
As for claim 3, SASAKI discloses the motor according to claim 2, wherein an inner surface of the recess is an inclined surface (a portion of round that is inclining toward center of round), and a distance between the inclined surface and a surface of the stator core decreases with distance from the surface of the resin mold (as per round). 
As for claim 6, SASAKI discloses the motor according to claim 1, wherein the bobbin has a flange on the first opening end, and the exposed portion protrudes outward from the flange along a hole axis direction of the insertion hole (see Figs. 4A, 4B). 
As for claim 7, SASAKI discloses the motor according to claim 1, wherein the exposed surface is flush with a surface of a portion of the resin mold, the portion surrounding the exposed portion (see Figs. 4A, 4B). 
As for claim 8, SASAKI discloses the motor according to claim 1, wherein the exposed surface has an annular shape.  See rejection under 112.  For purpose of examination, it is interpreted with the portion of I-core described in claim 1 as having annular shape in cross-section.  
As for claim 9, SASAKI discloses the motor according to claim 1, further comprising a circuit board (17, Fig. 4B) mounted with an electronic part for controlling a supply of electricity to the coil, and the circuit board is covered by the resin mold (intended use). 
As for claim 10, SASAKI discloses the motor according to claim 1, wherein the stator core (Fig. 3B) includes: a first segment core; and a second segment core that is connected to the first segment core, the first segment core is formed so as to surround the rotor, and the second segment core is the excitation part. 
As for claim 11, SASAKI discloses a blower (“TECHNICAL-FIELD”) comprising: the motor according to claim 1; and an impeller (“a rotary vane”) mounted on a shaft (2) of the rotor. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al (WO 2011111317 A2, IDS).  
As for claim 4, SASAKI discloses in Fig. 5 the motor, wherein a gap (see markup) that extends from the first opening end toward a second opening end on a side of the insertion hole opposite to the first opening end is formed between a surface of the stator core and an inner surface of the insertion hole.  Although it is shown in Fig. 1, it is obvious the claimed gap in the same location. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed.  The gap is obvious to have an effect to reduce vibration and heat transfer.  

    PNG
    media_image1.png
    337
    373
    media_image1.png
    Greyscale

As for claim 5, SASAKI discloses the motor according to claim 4, wherein the gap is formed over a whole length of the insertion hole (per Fig. 5).  
As for claim 12, SASAKI discloses a refrigerator (“TECHNICAL-FIELD”) comprising: the blower according to claim 11; a control unit (17, Fig. 4B) for controlling the blower (as motor controlled); and a refrigerating compartment or a freezing compartment (inherent part of refrigerator), it is not described explicitly but it is obvious wherein the blower is configured to supply cool air to the refrigerating compartment or the freezing compartment.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed to supply cool air in the refrigerator.  
As for claims 13-16 are rejected same reason as claims 4-5 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834